IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHARON HAMMAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-980

BURITA I. ALLEN, JEFFREY
W. BUCKHOLZ, CRAIG
WESLEY HILLYARD, AN
INDIVIDUAL, JOHN
BUCHHEIT, AN INDIVIDUAL,
ET AL.,

      Appellees.


_____________________________/

Opinion filed March 18, 2015.

An appeal from the Circuit Court for Duval County.
Hugh A. Carithers, Judge.

Caleb D. Rowland and William M. Blume of Blume & Rowland, Jacksonville, for
Appellant.

Jeremiah S. Mulligan and Patrice P. DiLorenzo of Rumrell, Bate, McLeod & Brock,
P.A., St. Augustine, for Appellees.



PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.